Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 5 TO SENIOR SUBORDINATED LOAN AGREEMENT

THIS AMENDMENT NO. 5, dated as of December 27, 2013 (this “Amendment No. 5”), to
that certain Senior Subordinated Loan Agreement referred to below is entered
into by and among Dynamics Research Corporation, a Massachusetts corporation
(the “Borrower”), the Guarantors, Ares Mezzanine Partners, L.P. (the “Lead
Investor”) and each of the other Lenders from time to time party thereto.

STATEMENT OF PURPOSE

The Borrower is a party to that certain Senior Subordinated Loan Agreement,
dated as of June 30, 2011, by and among the Borrower, each financial institution
party thereto as a lender (collectively, the “Lenders” and, each individually, a
“Lender”) and the Lead Investor (as amended by that certain Amendment No. 1 to
Senior Subordinated Loan Agreement, dated June 29, 2012, that certain Amendment
No. 2 to Senior Subordinated Loan Agreement, dated August 8, 2012, that certain
Amendment No. 3 to Senior Subordinated Loan Agreement, dated December 31, 2012,
that certain Amendment No. 4 to Senior Subordinated Loan Agreement, dated
April 26, 2013 and as otherwise further amended, restated, supplemented or
modified to date, the “Loan Agreement”).

The Borrower now requests that the Loan Agreement be amended in order to grant
certain accommodations to and for the benefit of the Borrower, all as more
particularly described herein.

Subject to the terms and conditions of this Amendment No. 5, the Required
Lenders have agreed to grant such requests of the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Capitalized Terms. All capitalized undefined terms used in this
Amendment No. 5 (including, without limitation, in the Statement of Purpose
hereto) shall have the meanings assigned thereto in the Loan Agreement. This
Amendment No. 5 shall be a “Loan Document” for all purposes of the Loan
Agreement and the other Loan Documents.

SECTION 2. Amendment. The parties hereto hereby agree that as of the Amendment
No. 5 Effective Date (as defined below) the definition of “Consolidated EBITDA”
in Section 1.01 of the Loan Agreement is hereby amended as follows:

(a) deleting the word “and” at the end of clause (vi) of subsection (a) thereof;

(b) inserting “, and” at the end of clause (vii) of subsection (a) thereof;

(c) inserting the following new clause (viii) at the end of subsection
(a) thereof:

“(viii) solely for purposes of determining compliance by the Borrower and its
Subsidiaries with the covenants in Section 7.11 and not for any other purpose
under this Agreement (including, without limitation, any pro forma compliance
with Section 7.11 set forth in the definition of Permitted Acquisition or in
determining the availability of any baskets hereunder and any other
determination of the Consolidated Senior Leverage Ratio, Consolidated Total
Leverage Ratio or Consolidated Fixed Charge Coverage Ratio under this Agreement
or any other Loan Document), the non-recurring expenses incurred during the
fiscal quarters ending June 30, 2013, September 30, 2013 and December 31, 2013
in the aggregate amount of not more

 

1



--------------------------------------------------------------------------------

than $1,600,000 and attributable to certain professional services and other
fees, charges and other amounts incurred in connection with strategic
initiatives of the Borrower, as determined in good faith by the Borrower and set
forth in reasonable detail (with itemizations for such amounts) in a certificate
delivered to the Lead Investor and executed by the chief financial officer of
the Borrower (it being acknowledged and agreed that the amounts provided for in
this subclause (viii) shall not be included in determining Consolidated EBITDA
for any period ending after September 30, 2014)”.

SECTION 3. Conditions Precedent to Effectiveness.

(a) This Amendment No. 5 shall be effective upon the satisfaction of each of the
following conditions (such date, the “Amendment No. 5 Effective Date”) :

(i) Executed Amendment. The Lead Investor shall have received counterparts of
this Amendment No. 5 executed by the Borrower, the Guarantors and the Required
Lenders.

(ii) Amendment to Senior Credit Agreement. Contemporaneously with the
effectiveness of this Amendment No. 5, the Borrower, the Guarantors, the Senior
Agent, and the Senior Lenders shall have entered into an amendment to the Senior
Credit Agreement on terms substantially similar to those of this Amendment No. 5
in form and substance satisfactory to the Lead Investor (the “Senior
Amendment”).

(iii) Amendment Fee. The Borrower shall have paid to each Lender that executes
and delivers this Amendment No. 5 on or prior to 12:00 p.m. (Eastern time) on
December 27, 2013, an amendment fee in an aggregate amount equal to 0.25% times
the aggregate outstanding principal amount of the Loans (determined as of the
date hereof immediately prior to the satisfaction of the conditions to
effectiveness of this Amendment No. 5) of such Lender.

(iv) Certificate. Pursuant to subsection (a)(vii) of the definition of
Consolidated EBITDA as amended hereby, the Lead Investor shall have received a
certificate, in form and substance satisfactory to the Lead Investor, setting
forth in reasonable detail the non-recurring expenses referred to therein.

(v) Payment of Fees and Expenses. The Borrower shall have paid all out-of-pocket
expenses incurred by the Lead Investor (including the reasonable fees, charges
and disbursements of counsel for the Lead Investor) with respect to this
Amendment No. 5.

(vi) Other Closing Documents. The Lead Investor shall have received such other
instruments, documents and certificates as the Lead Investor shall reasonably
request in connection with the execution of this Amendment No. 5.

(b) For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment No. 5 shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Lead Investor shall have
received notice from such Lender prior to the date hereof specifying its
objection thereto.

SECTION 4. Effect of the Agreement. Except as expressly provided herein, the
Loan Agreement and the other Loan Documents shall remain unmodified and in full
force and effect. Except as expressly set forth herein, this Amendment No. 5
shall not be deemed (a) to be a waiver of, or consent to,

 

2



--------------------------------------------------------------------------------

a modification or amendment of, any other term or condition of the Loan
Agreement or any other Loan Document, (b) to prejudice any other right or rights
which the Lenders may now have or may have in the future under or in connection
with the Loan Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Loan Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to or a modification or amendment of, any other term or condition of any
other agreement by and among the Borrower, on the one hand, and any Lender, on
the other hand. References in the Loan Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Loan Agreement shall be deemed to be references to
the Loan Agreement as modified hereby.

SECTION 5. Representations and Warranties. By its execution hereof, each Loan
Party hereby represents and warrants as follows:

(a) such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment No. 5 and each other document executed in
connection herewith to which it is a party in accordance with their respective
terms;

(b) this Amendment No. 5 and each other document executed in connection herewith
has been duly executed and delivered by its duly authorized officers, and each
such document constitutes the legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies;

(c) each representation and warranty contained in the Loan Agreement and the
other Loan Documents is true, correct and complete in all material respects as
of the date hereof as if fully set forth herein, except for any representation
and warranty made as of an earlier date, which representation and warranty shall
remain true, correct and complete in all material respects as of such earlier
date; provided that any representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect shall be true, correct
and complete in all respects as of the applicable date;

(d) no Default has occurred and is continuing as of the date hereof or would
result after giving effect to the transactions contemplated by this Amendment
No. 5; and

(e) no Loan Party has paid or agreed to pay any fees or other consideration to
the Senior Agent or any Senior Lender in connection with the Senior Amendment
other than as set forth in the Senior Amendment.

SECTION 6. Reaffirmation, Ratification and Acknowledgment. Each Loan Party
(a) agrees that the transactions contemplated by this Amendment No. 5 shall not
limit or diminish the obligations of such Person under, or release such Person
from any obligations under, the Guaranty, the Subordination Agreement and each
other Loan Document to which it is a party, (b) confirms and reaffirms its
obligations under the Guaranty, the Subordination Agreement and each other Loan
Document to which it is a party and (c) agrees that the Guaranty, the
Subordination Agreement and each other Loan Document to which it is a party
remain in full force and effect and are hereby ratified and confirmed.

 

3



--------------------------------------------------------------------------------

SECTION 7. Miscellaneous.

(a) Counterparts. This Amendment No. 5 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

(b) Governing Law. This Amendment No. 5, unless otherwise expressly set forth
herein, shall be governed by, construed and enforced in accordance with the laws
of the State of New York, without reference to the conflicts or choice of law
principles thereof.

(c) Electronic Transmission. A facsimile, telecopy or other reproduction of this
Amendment No. 5 may be executed by one or more parties hereto, and an executed
copy of this Amendment No. 5 may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment No. 5 as well as any facsimile, telecopy
or other reproduction hereof.

(d) Entire Agreement. This Amendment No. 5 is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.

(e) Successors and Assigns. This Amendment No. 5 shall be binding on and inure
to the benefit of the parties and their heirs, beneficiaries, successors and
assigns.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

BORROWER:

 

DYNAMICS RESEARCH CORPORATION,

as Borrower

By:  

/s/ David Keleher

Name: David Keleher Title: Senior Vice President and Chief Financial Officer

 

Amendment No. 5

to

Dynamics Research Corporation Senior Subordinated Loan Agreement



--------------------------------------------------------------------------------

GUARANTORS:

 

DRC INTERNATIONAL CORPORATION

By:  

/s/ David Keleher

Name: David Keleher Title: Senior Vice President and Chief Financial Officer
H.J. FORD ASSOCIATES, INC. By:  

/s/ David Keleher

Name: David Keleher Title: Treasurer and Chief Financial Officer KADIX SYSTEMS,
LLC By:  

/s/ David Keleher

Name: David Keleher Title: Treasurer and Chief Financial Officer HIGH
PERFORMANCE TECHNOLOGIES, INC. By:  

/s/ David Keleher

Name: David Keleher Title: Treasurer and Chief Financial Officer

 

Amendment No. 5

to

Dynamics Research Corporation Senior Subordinated Loan Agreement



--------------------------------------------------------------------------------

ARES MEZZANINE PARTNERS, L.P. By:  

ARES MEZZANINE PARTNERS GP, L.P.,

its general partner

By:  

ARES MEZZANINE MANAGEMENT LLC,

its general partner

By:  

/s/ Scott Lem

Name: Scott Lem Title: Authorized Signatory

 

Amendment No. 5

to

Dynamics Research Corporation Senior Subordinated Loan Agreement



--------------------------------------------------------------------------------

PARTNERS GROUP PRIVATE EQUITY (MASTER FUND), LLC By:   Partners Group (USA)
Inc., as investment manager By:   Partners Group (Guernsey) Limited under power
of attorney By:  

/s/ Brett McFarlane

Name: Brett McFarlane Title: Authorised Signatory By:  

/s/ Neil Hartley

Name: Neil Hartley Title: Authorised Signatory

 

Amendment No. 5

to

Dynamics Research Corporation Senior Subordinated Loan Agreement